HEDRICK, Chief Judge.
The sole issue contested on appeal is whether plaintiff was performing a duty arising out of and in the course of his employment at the time the accident occurred. We find he was not.
It is a matter of law in this jurisdiction that accidents occurring while an employee is commuting to or from work do not arise out of or occur in the course of the employee’s duties of employment. See Barham v. Food World, 300 N.C. 329, 266 S.E.2d 676, *284reh’g denied, 300 N.C. 562, 270 S.E.2d 105 (1980). Plaintiff contends that because his presence was required at a meeting after which his accident occurred, his travel from that meeting should be included within the scope of his employment duties. In support of this argument, plaintiff points to the fact that he was directed by his employer to drive his own car to the meeting.
We cannot, however, find any support for plaintiff’s contentions. Being required to drive one’s car to a meeting is no different from being required to drive one’s car to work. When plaintiff left the meeting he was not traveling to a destination required by his employer nor was he engaged in the furtherance of his employer’s business. He was simply leaving a work-related function and going about his own business on his own time. Under these circumstances, we cannot find error in the decision of the Industrial Commission denying workers’ compensation.
For these reasons, we affirm the order of the Commission.
Affirmed.
Judges COZORT and LEWIS concur.